Citation Nr: 1031264	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-20 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active duty service from December 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
That decision denied reopening of service connection for a low 
back disorder, finding that new and material evidence had not 
been received.  

The Veteran appeared before the undersigned Acting Veterans Law 
Judge for a February 2009 Travel Board hearing.  A copy of the 
transcript has been associated with the claims folder.

The Board denied the appellant's application to reopen service 
connection for a back disability in a May 2009 decision.  The 
appellant appealed the Board's denial to the United States Court 
of Appeals for Veterans Claims (Court), and the Board's decision 
was vacated pursuant to a January 2010 Order, following a Joint 
Motion for Remand and to Stay Further Proceedings.  The parties 
requested that the Court vacate the Board's May 2009 decision and 
remand the matter so the Board could provide additional reasons 
and basis as to why the Veteran's hearing testimony did not 
constitute new and material evidence such that the case should be 
reopened.  The Court granted the joint motion and remanded the 
case to the Board.

In this case the question of whether new and material evidence 
has been received to reopen the claim must be addressed in the 
first instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the Veteran's claim as one to reopen service 
connection for a back disability.  

The issue of service connection for a back disability on the 
merits is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a low back disability was denied by 
the RO in a January 1974 rating action that found that scoliosis 
of the spine had preexisted active duty and was not aggravated 
therein.  

2.  Reopening of service connection for a back disability was 
last denied by the RO in a June 1978 rating action that found 
that new and material evidence had been submitted.  

3.  By letter issued in June 1978, the Veteran was notified of 
the June 1978 rating decision and of his appellate rights, but he 
did not file a timely appeal.  

4.  Since the June 1978 rating decision, the additional evidence 
not previously considered relates to unestablished fact of 
aggravation in service that is necessary to substantiate the 
claim for service connection for a back disability, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1978 rating decision denial of service connection 
for a back disability became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009). 

2.  New and material evidence has been received to reopen service 
connection for a back disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  A May 2007 letter provided notice in accordance with 
Kent, and also explained the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
This letter also informed the Veteran of disability rating and 
effective date criteria.  The Veteran has had ample opportunity 
to respond/supplement the record.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records, including medical records 
utilized by the Social Security Administration in a decision, 
have been secured.  The RO did not arrange for a VA examination 
as they did not reopen the claim of service connection, and the 
duty to assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied claim 
is reopened.  38 C.F.R. § 3.159 (c)(4)(iii) (2009).  The Veteran 
has not identified any evidence that remains outstanding.  
Inasmuch as the application to reopen the claim for service 
connection for a back disability is being granted, there is no 
reason to further explain how VA has complied with the duties to 
notify and assist the Veteran.  In addition, additional evidence 
submitted by the Veteran in conjunction with this claim without 
waiver of initial RO consideration will be addressed upon RO 
readjudication on the merits during remand. 

Reopening Service Connection for a Low Back Disability 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during a Veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for a back disability was first denied by the 
RO in a January 1974 rating decision on the basis that scoliosis 
had pre-existed service and was not aggravated therein.  By 
letter issued January 1974, the Veteran was notified of the 
rating decision and of his appellate rights.  Because the Veteran 
did not appeal this determination, it became a final decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Reopening of service connection was again denied by the RO in a 
June 1978 rating decision.  He was advised by letter that same 
month, but again did not file a timely appeal and the decision 
became final.  The last decision on any basis is to be finalized.  
Evans v. Brown 9 Vet. App. 273 (1996).  

In December 2006, the Veteran filed a claim to reopen service 
connection for a back disability.  In such cases where there is a 
prior final decision it must first be determined whether or not 
new and material evidence has been received such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105. 

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, evidence of record at the time of the June 1978 
rating decision denial of service connection for a back 
disability included the Veteran's STRs, VA outpatient treatment 
records dated in 1973, and medical records from a state 
correction facility dated from 1976 to 1978.  The record showed 
that no back disability was noted on examination for entry into 
service, but that the Veteran was diagnosed with scoliosis while 
in service.  After review of the service treatment records and 
examination of the Veteran during service, a service medical 
board composed of three medical doctors opined that the Veteran's 
scoliosis had existed prior to enlistment and was not aggravated 
by service.  The medical board action was reviewed and approved 
by a fourth medical doctor. 

The post-service 1973 VA treatment records did not show 
complaints or manifestations of a back disability, but the 
records dated from 1976 to 1978 show treatment for scoliosis for 
which physical therapy was recommended.  It is noted that the 
Veteran did not comply with the demands of his prescribed 
physical therapy.  

In support of the December 2006 application to reopen, VA 
outpatient treatment records dated from approximately 1997 to 
December 2007 were associated with the claims file.  These 
records include a December 2007 opinion by a VA nurse 
practitioner that it was reasonable to assume that the Veteran's 
back pain was connected to an injury in May 1973, while he was on 
active duty.  

In addition to these VA treatment records, the Veteran testified 
at his formal hearing before the Board in February 2009 that he 
had sustained an injury of his back while in service when he fell 
after stepping into a hole while marching with a heavy pack on 
his back.  He testified that he has had back pain since that 
incident in service.  Although this is the first time in the 
record that the Veteran has reported this story, and there is no 
evidence of back injury in service, for purposes of reopening the 
claim, the Board presumes that credibility of the Veteran's 
report of in-service low back injury associated with a fall after 
stepping into a hole while marching.  The testimony of injury in 
service would be some evidence that provides a reasonable 
possibility of substantiating the claim by suggesting aggravation 
in service.   

The Board finds that since the June 1978 rating decision denying 
service connection for a back disability, the additional 
evidence, not previously considered, relates to an unestablished 
fact regarding whether the Veteran's preexisting scoliosis was 
aggravated by a reported injury during service.  These facts 
relate to the basis of aggravation that is necessary to 
substantiate the claim for service connection for a back 
disability, so raises a reasonable possibility of substantiating 
the claim.  The December 2007 nurse practitioner statement and 
the Veterans February 2009 testimony provide some evidence 
suggesting that the scoliosis may have been aggravated during 
service.  For this reason, the Board finds that new and material 
evidence has been received to reopen service connection for a 
back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, service 
connection for a back disability is reopened.  


REMAND

Having found that the claim for service connection for a back 
disability has been reopened, the claim must now be reviewed on 
the merits.  The record shows that the Veteran was not noted to 
have a back disability on examination for entry into service, but 
that a three doctor medical board examination in service based on 
service treatment records review, examination of the Veteran, and 
with participation of the Veteran, concluded that scoliosis that 
had existed prior to service was not aggravated by service.  

As noted, the record does not show that the Veteran was examined 
by VA to ascertain the presence, nature, and likely etiology of 
his back disability.  The circumstances described above meet the 
"low threshold" criteria for when a VA examination to secure 
medical nexus opinion is necessary.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
orthopedic examination of the Veteran to 
ascertain the presence, nature, and likely 
etiology of his current back disability.  
The examiner should review the Veteran's 
pertinent medical documents, including the 
STR's, records of treatment at the state 
correction facility, and VA treatment 
records, in conjunction with the 
examination.  Based on such records 
review, history, and examination of the 
Veteran, the examiner is asked to provide 
an opinion responding to the following:  

(a) What is the precise medical diagnosis 
of the Veteran's current back disability?  

(b) Did the scoliosis diagnosed during 
service clearly and unmistakably pre-
existed service and, if so, was the 
scoliosis aggravated by active duty 
service?  In rendering this opinion, the 
examiner is asked to comment on the 
reported stress of marching with heavy 
backpacks and the story of falling while 
marching as testified by the Veteran in 
his February 2009 hearing  

(c) If it is determined that the Veteran's 
in-service scoliosis was aggravated during 
service, is it at least as likely as not 
(a 50% or better probability) that any 
currently diagnosed low back disability 
(if other than scoliosis) is related to 
the in-service scoliosis.  The examiner 
should explain the rationale for all 
opinions given.  

4.  The RO should then readjudicate this 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case, and should afford the Veteran 
and his representative the opportunity to 
respond before the case is returned to the 
Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


